On rehearing. Rehearing Denied.
For former opinion, see 220 S.W. 779.
On February 10, 1915, we rendered the following decision in this case: [Here follows copy of opinion as published at 220 S.W. 779.]
Thereafter the appellees filed a motion for rehearing. Pending this motion, we certified to the Supreme Court of this state the question as to whether or not we erred in holding that the mortgage was void for want of certainty as to the description of the property attempted to be mortgaged. On August 12, 1920, there was filed in this court a certified copy of the opinion and order of the Supreme Court (221 S.W. 569), which shows that the Supreme Court answered that this court did not err in so holding. For which reason the motion for a rehearing herein is overruled.
  Motion overruled. *Page 1118